No. 33701

1

Ex Parte § In The 13th deicial
§ District Eourt of
Timothy James washington § Navarro Eounty, Texas

F%E©EWED UN

APPLIEA'NTS oBJEcTIUNs vm FINDINGS -nigogrzr;°ATc@FCRH\/JBNALAPPEALS

‘ AND CUNCLUSIUNS UF LAU JUL ?

3.)'

(E)

2.)

(E)

Applicant objects to findings 13 and 1& on grounds that:
Edward Strange at no time, either prior to trial or during trial,
identified the Applicant as the "black male passenger" Strange

/

claimed to have seen inside of Eorman's trwck;

Un the morning of the burglary Edward Strange saw Applicant in
Applicants yard speaking with police whom had Gorman detained in
Applicants yard and Strange never mentioned to.either of the
several officers he was interviewed by that a black male was

invo]A/ed ir1 any rnanner. (5ee-Applicants Memorandum3 pgs. 3-5).

Police left Applicants residence withnut arresting Applicant

following their interviews with Edward Strange. (Id.)

Findings 15, 16, and 17:

 

Applicant objects to findings 15, 16 and 17 on grounds that:
Edward Strange admitted that it was possible for Eorman to move

the safe by himself; (3 RR 115);

Eorman told Deputy Bailey that he used a piece of carpet to move

the safe to his trucl541 U.S. 36,BB (2004);

3.) Conclusion 13 (c) is contradicted by the evidence and the law.
Telling the jury that: 5
"[Applicant]is trying to deny responsibility. And he's trying to
avoid any kind of consequences by threatening to harm Eobby Eorman
or his family. I'm going to ask you, danlt;let'that guy get away
with two crimes by committing another one.". (5 RR 560 Constitutes
unfair prejudice that.substantially outweighed any probative_value.
(5ee Basey.v. 5tate{_215’5.w. 3d 070 (Tex. Brim. App. 2007) see also 1 `

l 01d Chief V.'United States, 519 0.5. 172 (1997).

(F) EDnclusion of Law 16

 

Applicant objects to conclusion of law 16 on grounds that:

1.) The conclusion is contradicted by the objective record. The evidence
concerning the alleged threat made by Applicant through a third party
was introduced to prove the truth of the threats: "[Applicant] is
trying to deny responsibilityx And he's trying to avoid any kind of
consequences by threatening to harm Bobby Gorman or his family."

(5 RR 56).

 

' wherefore,`Premises CGnsideredy the habeas trial courtls findings and

 

Conclusions should be rejected, and relief should be granted based on
the facts contained in the objective record, the evidence presented
by Applicant, and the prevailing law of the Eourt of Eriminal'Appeals
and the.U.S: Supreme Court. '

Dated: JUlV 291 2015 t b"V/’Z}l‘%i

Timothy.James washington

 

EERTIFICATE 0F SERVIBE

 

l hereby certify that I mailed a true and correct copy of-the foregoing
to the Navarro Eounty District Attorney's office by mailing such to his

normal mailing address. /

 
   

names ;luly 20, 2015 ` by;_ _ 7
` l Timothy James washington
TDEJ‘#_01764357
Eastham Unit
2665 Prison Road #21
Lovelady,"Texas
75051-5609